Citation Nr: 1215470	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from October 1999 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Alburquerque, New Mexico, currently has original jurisdiction over the appellant's claim.

This case was previously before the Board in July 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the July 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for a sleep disorder.  In the July 2010 remand, the Board noted that the record reflects that the appellant was diagnosed with insomnia during service.  See May 2005 neurology clinic note.  It was not clear from the evidence of record whether the Veteran has a sleep disorder as a symptom of his service-connected posttraumatic stress disorder (PTSD), or as a separate primary disability.  Consequently, the Board requested an examination of the appellant by a clinician with appropriate expertise to determine whether the appellant's complaints of difficulty sleeping were due to a separate and distinct sleep disorder or were a symptom of his PTSD.  

A VA opinion was obtained in October 2010.  The VA examiner, a psychiatrist, opined that the appellant's insomnia was a symptom of his PTSD and not a separate problem.  The VA examiner noted that the appellant's description of his sleep problems was very typical for insomnia associated with PTSD.  The VA examiner stated that there was nothing suggestive of a primary sleep disorder, but noted that the appellant had never had a formal sleep lab evaluation.  

In a March 2012 post-remand brief, the appellant's representative asserted that the appellant should be evaluated by an expert in the field of sleep impairment.  The Board agrees that a psychiatrist's opinion is not adequate to determine whether the appellant had a separate sleep disorder.  The October 2010 VA examiner himself noted twice in the rationale for his opinion that the appellant had not had a formal sleep lab evaluation.  As the October 2010 VA examiner noted that the appellant had not had a formal sleep lab evaluation and there is no indication he was an expert in sleep disorders, the VA opinion was not adequate to determine whether the appellant had a separate primary sleep disorder.  Consequently, there has not been substantial compliance with the Board's remand order and the case must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for an examination of the appellant by a clinician with expertise in sleep disorders, to include a somnologist, to determine:

(a.)  Whether it is at least as likely as not that the appellant's complaints of difficulty sleeping are due to a separate and distinct primary sleep disorder, or are a symptom of his PTSD.  All tests necessary should be conducted, to include a sleep laboratory evaluation.  The appellant's VA claims folder must be made available to and reviewed by the reviewer.  A report should be prepared and associated with the appellant's VA claims folder.  Rationale should be provided for the opinion proffered.  

(b.)  If it is determined that it is at least as likely as not that the appellant's complaints of difficulty sleeping are due to a separate and distinct primary sleep disorder, the examiner must opine as to whether it is at least as likely as not that that such sleep disorder is etiologically related to insomnia diagnosed in service in a May 2005 neurology clinic note.  Rationale should be provided for the opinion proffered.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a sleep disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


